Citation Nr: 0738983	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO. 02-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling from 
May 12, 2004 to present and rated as 10 percent disabling up 
to May 11, 2004.

2. Entitlement to an increased rating for traumatic 
arthritis, right shoulder, residuals of gunshot wound, 
currently rated as 30 percent disabling.

3. Entitlement to an increased rating for shell fragment 
wound, moderate, left leg, muscle group XI, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1948 to April 1951 
and from January 1952 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The June 2000 rating decision addressed twenty issues. 
The veteran testified at a Board hearing at the RO in 
September 2007.  At this hearing, the veteran submitted a 
signed statement expressing his intent to withdraw all 
pending issues on appeal except for the increased ratings 
claims for PTSD; traumatic arthritis, right shoulder, 
residuals of gunshot wound; and shell fragment wound, 
moderate, left leg, muscle group XI.

The issues of entitlement to increased ratings for the right 
shoulder and left leg disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In the current action, the Board grants an increased 
evaluation of 50 percent for PTSD. Because of this action, 
and because other evidence suggests that the veteran may be 
unemployable because of the-service-connected disorders, a 
claim of a total disability rating based on individual 
unemployability is raised, and is therefore REFERRED to the 
RO/AMC for appropriate action. See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability.).


FINDINGS OF FACT

1. For the time period up to May 12, 2004, the veteran's PTSD 
was manifested by euthymic mood, mildly anxious affect, 
depression, and some suicidal thoughts and hallucinations 
with no evidence of suspiciousness, panic attacks, chronic 
sleep impairment or mild memory loss.

2. For the time period from May 12, 2004 to present, the 
veteran's PTSD has been manifested by weekly nightmares, 
monthly flashbacks, sleep disturbance, feelings of guilt and 
impending doom, chronic apprehension and dread, 
disassociation, isolation, past suicidal ideations, 
hypervigilance, memory loss, exaggerated startle response, 
and lack of friends with no evidence of intermittently 
illogical speech, near-continuous panic, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1. For the time period up to May 12, 2004, the criteria for a 
disability rating in excess of 10 percent for PTSD have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2. For the time period from May 12, 2004 to present, the 
criteria for a disability rating 50 percent, but no higher, 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In June 2004 and March 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate increased rating and effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

The veteran did not receive this notice until after the 
rating decision on appeal had been issued, making the notice 
untimely under the applicable case law. The veteran has not, 
however, been prejudiced from this error because, with 
respect to the period of time for which an increased rating 
is granted in this decision, the RO can correct any notice 
deficiency at the time of effectuating the increased rating 
and with respect to the period of time for which an increased 
rating is denied in this decision, such denial renders moot 
any question as to the appropriate effective date to be 
assigned. See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

The veteran generally contends that the service-connected 
psychiatric disorder is more severe than is contemplated by 
the currently assigned ratings. Having carefully considered 
the evidence in light of the applicable law, in particular 
the benefit-of-the-doubt doctrine, the Board presently (1) 
denies an increased rating for the period ending May 12, 
2004, however; (2) grants a 50 percent rating for the period 
beginning thereafter. 38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006); however, the actual criteria for rating 
psychiatric disability other than eating disorders is set 
forth in a General Rating Formula . 

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and  maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A December 1999 VA examination report reflects that the 
veteran denied receiving any psychiatric treatment since 
discharge from the military. He reported having been married 
to his current wife for 46 years and denied any sleep 
problems or difficulty in getting along with others. He 
stated that he sometimes went out to dinner with his wife and 
enjoyed watching television. 

On objective examination, the veteran was neatly groomed. He 
maintained normal eye contact and spoke at a normal rate and 
volume. His answers to questions were logical, relevant, and 
coherent. His mood was euthymic and his affect was mildly 
anxious. He was oriented times three. Although he claimed his 
memory was failing, he was able to perform in the normal 
range on short-term memory testing. He displayed good 
judgment and denied anger management problems or homicidal 
thoughts. He admitted to suicidal thoughts, hallucinations, 
and depression. The examiner noted that the veteran belonged 
to numerous veterans' organizations and that his social 
functioning appeared adequate. The veteran was diagnosed with 
a mood disorder due to medical condition. The examiner 
assigned a GAF score of 60.

A May 2004 VA examination report shows that on psychiatric 
examination, the veteran was neatly groomed and coherent, 
with excellent verbal skills. He complained of nightmares 
once a week, flashbacks approximately once or twice a month, 
and feelings of guilt and impending doom. The examiner 
diagnosed the veteran with mild chronic PTSD and assigned a 
GAF score of 60 or 65.

A February 2006 VA examination report shows that the veteran 
complained of weekly nightmares (with some resulting sleep 
disturbance), chronic feelings of apprehension and dread, 
flashbacks and disassociation, but he denied ever seeking 
treatment for PTSD. The veteran reported that he isolated 
himself in order to avoid crowds, which made him 
uncomfortable. He reported that he participated less in 
leisure activities such as fishing, hunting and traveling, 
but he expressly noted that he could not participate in these 
activities due to his knee and heart conditions. 

The veteran reported past suicidal ideations. He denied 
problems with irritability or anger, other than being 
"fighting mad" after a combat nightmare. He described 
himself as hypervigilant and as having an exaggerated startle 
response. The veteran reported having been married to his 
current wife for 51 years and having children and 
grandchildren. As for social relationships, the veteran 
stated that he had a few former military associates he saw 
once every few years at reunions but denied having any 
friends locally. He noted that he attended Korean War Veteran 
meetings several times a year but stated that he limited his 
activity in groups due to his feelings of anxiety and 
derealization. The veteran once again stated that he gave up 
hunting and fishing ten years previously due to his hip and 
knee problems. He said that he spent his time watching 
television. The veteran reporting using alcohol to "chase 
away" his war memories and feelings of despair.  

The examiner noted that the veteran presented as an 
articulate, highly verbal and impeccably groomed man who was 
well-oriented with appropriate eye contact, mildly depressed 
mood, and controlled affect. There was no evidence of 
delusional thinking or psychosis. He stated that he once saw 
"the face of God" in the sky in the 1980s, but other than 
that, he denied any hallucinations. He denied recent suicidal 
ideation or any homicidal ideation. His short-term memory was 
fairly poor and his attention and concentration were fair on 
testing. The veteran denied compulsive or ritualistic 
behavior and his judgment appeared intact. The examiner 
assigned a GAF score of 50.  

At his February 2007 Board hearing at the RO, the veteran 
testified that he had a good relationship with his wife but 
that it was strained at time due to his PTSD symptoms. He 
reported a good relationship with his children, although he 
believed they felt he was too strict and demanding. The 
veteran also complained of experiencing memory loss.

During the appeal period, the veteran clearly did not have a 
majority of the symptoms associated with a 70 percent 
disability rating for PTSD such as intermittently illogical, 
obscure, or irrelevant speech (as noted above, all of the VA 
examination reports showed the veteran to have coherent, 
logical and relevant speech); near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively (there was no evidence of panic 
attacks); spatial disorientation (the veteran was lucid and 
oriented at all of the examinations); neglect of personal 
appearance and hygiene (the VA examination reports all 
reflect that the veteran was neat and appropriately groomed; 
in fact, the February 2006 VA examination report notes that 
the veteran was "impeccably groomed"); or, inability to 
establish and maintain effective relationships (the veteran 
reported being married for 51 years with a "good" 
relationship, he stated that he had some long-time 
acquaintances from his time in the service, and he reported 
that he sporadically participated in various veterans' 
organizations).

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability. See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms 
of a psychiatric disorder (which provide the primary basis 
for the rating assigned). See 38 C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers). Over the course of the appeal, the veteran's GAF 
scores ranged from 50 to 65. 

Although a score of 50 indicates symptoms close to severe, 
the Board finds that the clinical findings on examination are 
inconsistent with serious symptoms resulting in occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood as the veteran has been married for over 51 years and 
has a self-described good relationship with his wife. 
Additionally, the competent medical evidence of record 
contains no evidence of illogical speech, impaired judgment, 
psychotic behavior, obsessive behavior, or inattentiveness to 
hygiene. Therefore, the Board finds that the competent 
medical evidence as a whole does not demonstrate that the 
veteran meets the criteria for a 70 percent disability rating 
for PTSD at any point during the appeal period.  

As noted above, the veteran's PTSD has been rated as 10 
percent disabling up until May 12, 2004. The competent 
medical evidence of record for this time period includes only 
the December 1999 VA examination report which reflects that 
the veteran denied any sleep problems or difficulty in 
getting along with others and that he went out to dinner with 
his wife and enjoyed watching television. As noted above, 
although the veteran's mood was euthymic and his affect was 
mildly anxious, the veteran was oriented, lucid, coherent, 
logical and neatly groomed. In spite of admitting to 
depression and some suicidal thoughts and hallucinations, the 
veteran demonstrated good judgment, normal short-term memory 
and adequate social functioning and was assigned a GAF score 
of 60. 

As such, the Board finds that the competent medical evidence 
of record for this time period does not show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness (the veteran himself admitted he got along 
with others and the December 1999 examiner noted he had 
adequate social functioning and good judgment), panic attacks 
(the veteran never complained of panic attacks), chronic 
sleep impairment (the veteran denied any sleep problems), and 
mild memory loss (the veteran's short-term memory was within 
normal limits on testing) in order to warrant a disability 
rating in excess of 10 percent for this time period.

With respect to the time period from May 12, 2004 to present, 
the relevant medical evidence of record includes a May 2004 
VA examination report which shows that on psychiatric 
examination, the veteran was neatly groomed and coherent, but 
he complained of weekly nightmares, monthly flashbacks, and 
feelings of guilt and impending doom. The February 2006 VA 
examination report shows that the veteran complained of 
weekly nightmares, sleep disturbance, chronic apprehension 
and dread, flashbacks, disassociation, isolation, past 
suicidal ideations, hypervigilance, exaggerated startle 
response, and lack of friends. His short-term memory was 
fairly poor and his attention and concentration were fair on 
testing. At his February 2007 Board hearing at the RO, the 
veteran testified that he was experiencing memory loss.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the competent medical evidence 
for this time period reflects symptoms which more closely 
approximate the criteria for a 50 percent disability rating 
for PTSD, especially in light of the increased memory loss, 
isolation, flashbacks and sleep disturbance. However, as 
noted above, the competent medical evidence of record does 
not support a finding that a 70 percent disability rating is 
warranted at any time during the appeal process.




ORDER

For the time period up to May 12, 2004, a disability rating 
in excess of 10 percent for PTSD is denied.

For the time period from May 12, 2004 to present, a 
disability rating of 50 percent for PTSD, but no higher, is 
granted.


REMAND

With respect to the veteran's service-connected right 
shoulder disability, the  veteran testified at his September 
2007 Board hearing that he believed his disability had 
increased in severity since his last VA examination. While 
the Board is not required to direct new examinations simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination. VAOPGCPREC 11-95 
(April 7, 1995).

At the September 2007 Board hearing, the veteran testified 
that he has had left knee and hip replacements due to 
extensive arthritis and that he believes that this arthritis 
is etiologically related to his service-connected shell 
fragment wound, moderate, left leg muscle group XI. The 
record reflects that the veteran has had total left knee and 
hip replacements, but there is no competent medical evidence 
addressing the likelihood of an etiological relationship 
between the joint replacements and the veteran's service-
connected disability. The Board finds that a VA examination 
and medical opinion is necessary to address this issue.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his traumatic 
arthritis, right shoulder, residuals of 
gunshot wound. The claims file must be 
made available to the examiner. All 
findings responsive to the relevant rating 
criteria should be reported in detail.

2. The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the veteran's left knee 
and left hip joint replacements. The 
claims file must be made available to the 
examiner. Specifically, the examiner 
should address whether or not the 
veteran's service-connected shell 
fragment wound, moderate, left leg, 
muscle group XI, caused the underlying 
medical condition which necessitated left 
knee and hip joint replacements. The 
examiner should provide a rationale for 
all opinions expressed. If the examiner 
cannot provide a rationale without 
resorting to mere speculation, he or she 
should so state.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claims. 
If any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


